276 S.W.3d 393 (2009)
STATE of Missouri, Respondent,
v.
Festus C. BOSSALLER, Defendant/Appellant.
No. ED 91030.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
*394 Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The defendant, Festus Bossaller, appeals the judgment entered by the Circuit Court of Osage County following his conviction by a jury of first-degree burglary, in violation of section 569.160 RSMo. (2000). We affirm the trial court's judgment because the defendant's claim is not preserved, and we decline plain-error review.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).